Citation Nr: 0611495	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Board notes that this case was advanced on the docket 
pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

Non-Hodgkin's lymphoma was first manifested almost 54 years 
after service, and there is no competent evidence of record 
that it is in any way related to service or to putative 
inservice electromagnetic radiation exposure.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in September 2002 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for service 
connection, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was also told to submit all pertinent evidence 
he had in his possession.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  
The record reflects that the RO obtained the veteran's 
service medical records, and post-service medical records 
identified by the veteran.  As such, the record is sufficient 
for a decision.

As discussed below, there is no evidence in the record that 
the veteran was exposed to electromagnetic radiation in 
service or that his non-Hodgkins lymphoma was caused by any 
such exposure.  See 38 C.F.R. § 3.159(c)(4)(i).  Therefore, 
no reasonable possibility was suggested by the record that an 
examination or opinion would have aided in substantiating the 
claim for service connection for non-Hodgkins lymphoma first 
diagnosed almost 54 years after service.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

The September 2002 notice predated the initial adjudication 
of the claim.  The claimant was provided VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The 4th and 5th elements were not addressed in the notice 
letters.  The Board concludes below that the preponderance of 
the evidence is against the veteran's claim.  Thus, any 
question as to the degree of disability or the appropriate 
effective date to be assigned is rendered moot.  Therefore, 
despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

The veteran served as a radarman in service.  His service 
medical and personnel records are negative for any notation 
of electromagnetic radiation exposure or diagnosis of non-
Hodgkins lymphoma.  

A letter dated in August 2002 from the veteran's private 
physician, Michael Millenson, M.D., is of record.  Dr. 
Millenson noted that the veteran was originally diagnosed 
with a lymphoma in April 2000.  The physician also stated the 
following: 

"The veteran has no definite risk 
factors for lymphoma, although he does 
point out having prior radiation exposure 
in the context of having monitored radar 
data while in service during World War 
II.  There is some epidemiologic evidence 
linking radiation exposure with slightly 
elevated risk of lymphoma.  I am not 
aware of studies looking specifically at 
the association of lymphoma with radar 
exposure, although suspect that this may 
be relevant in [the veteran's] case."  

The veteran concedes that he was not exposed to ionizing 
radiation in service but maintains that the radar units he 
had to continuously monitor while on duty exposed him to 
nonionizing electromagnetic radiation.  The veteran contends 
that his non-Hodgkin's lymphoma is the result of exposure to 
electromagnetic radiation while working as a radar operator 
in service.  He notes that he had to continuously reach over 
the radar unit, exposing his chest and arm pits to 
electromagnetic radiation, and that his non-Hodgkins lymphoma 
primarily affects that exposed area.  He submitted the names 
of six deceased servicemen who were radar operators in 
service.  He essentially contended that all these former 
radar operators were diagnosed with cancer.  The veteran 
provided the ages of four of them at their deaths, 69, 85, 
81, and 87.  The RO obtained the claims files of three of the 
former radar operators and reported that these records 
contain no indication that these three veterans were ever 
diagnosed with cancer.  

Service connection  means that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may, however, be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as non-Hodgkin's lymphoma to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  That presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As there is no evidence that the veteran was exposed to 
ionizing radiation in service, and he does not contend 
otherwise, consideration of this claim pursuant to 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), and 38 C.F.R. § 
3.311 is not necessary.  

The Board notes that the opinion provided by the veteran's 
private physician, Dr. Millenson is not probative in 
supporting the veteran's claim.  Dr. Millenson noted that he 
was not aware of studies looking specifically at the 
association of lymphoma with radar exposure.  As he was 
unaware of studies even considering the nexus between non-
Hodgkins lymphoma and electromagnetic radiation, he could not 
possibly provide a favorable opinion on this issue.  His 
suspicion that electromagnetic radiation exposure may be 
relevant in the veteran's case is too speculative and is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The Board notes that most of the evidence submitted by the 
veteran consists of an attempt to show that numerous radar 
operators who served with him subsequently contracted cancer.  
The evidence submitted by the veteran fails to support this 
premise as there is no competent evidence of record that any 
other fellow radar operator was ever diagnosed with cancer.  
The veteran, as a lay man is not competent to assert that 
that his current non-Hodgkins lymphoma, diagnosed almost 54 
years after service, was caused by putative inservice 
electromagnetic radiation.  See Espiritu, supra.

There is no competent evidence on file to support the 
veteran's claim.  In addition, the Board notes that lymphoma 
was first diagnosed in April 2000, almost 54 years after 
service, and there is no competent evidence of record 
supporting a nexus between the condition and service or to 
any exposure to electromagnetic radiation.  Finally, no 
probative, competent medical evidence exists of a 
relationship between the veteran's non-Hodgkins lymphoma and 
any alleged continuity of symptomatology following the 
veteran's discharge from service.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); 
Savage v. Gober, 10 Vet. App. 488 (1997).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for non-Hodgkins lymphoma 
is denied.



____________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


